DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 4/26/2019 has been fully considered.  AN initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 2/4/2019 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 34, 37, 39-41, 43-44,  48, 49, and 51  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent (US 2013/030340).
VINCENT discloses a nonwoven fibrous web ([0006]) comprising multicomponent fibers, such as bi-component fibers ( [0007]; [0098] - [0099]) with a first region having a first melting temperature and a second region having a second melting temperature greater than first melting temperature; and chemically active particulates, where at least a portion of the particulates is bonded to at least first region of at least a portion of multicomponent fibers; and at least a portion of discrete fibers is bonded together at several intersection points with first region of multicomponent fibers (paragraph [0006]).
With regards to claim 34, the teaching that the particulate is bonded to a portion of the multicomponent fiber is understood to be sufficient to teach the particle “is partially coated with the polymer.”
With regards to acclaim 37, Vincent teaches the preferred sorbent particulates include activated carbon; silica gel; activated alumina and other metal oxides; molecular sieves and other zeolites; superabsorbent particulates, etc. ([0123] - [0124]) and mixtures thereof.
With regards to claims 39 and 40, the web may comprise a first population of monocomponent discrete thermoplastic fibers having a first melting temperature, and a second population of monocomponent discrete fibers having a second melting temperature greater than the first melting temperature (paragraph [0008]). The fibers comprise a polymer selected from the group consisting of polyester, polyamide, polyolefin, etc. ([0007]; [0011]); nonwoven fibrous web may additionally comprise discrete fibers that are filling fibers, such as synthetic fibers, semi-synthetic fibers i.e polyester, nylon, polypropylene ([0112] - [0113]), natural fibers i.e cotton, wool, sisal, etc. ([0117] - [0118]).
With regards to claim 41, The bicomponent fibers have fiber diameters of about 5 to 60 microns (0253] - [0257]). Preferred sorbent particulates include activated carbon; silica gel; activated alumina and other metal oxides; molecular sieves and other zeolites; superabsorbent particulates, etc. ([0123] - [0124]). 
With regards to claim 43-44, sorbent particulates may vary in size from about 0.001 to about 3000 um median diameter; they may also comprise nanoparticulates when high surface area is required ( [0127] - [0128]). In the process of preparing the nonwoven web, the discrete fibers are mixed with the chemically active particulates at the upper end of a forming chamber, which is preferably a type of air-laying fiber processing equipment ( [0213]), the mixture of fibrous particulate is transported to the lower and of the forming chamber to form a nonwoven fibrous web, and the chemically active particulates are secured to the nonwoven fibrous web ([0019]; [0214] - [0215}). Exemplary nonwoven fibrous webs may optionally include at least one additional underlayer, an overlayer, or a combination thereof ([0221]). 
With regards to claims 48 and 49, Vincent teaches the article may further comprise a support structure (herein understood to read on the claimed discrete layer of claim 48) which may comprise PET (0170).  With regards to claim 51, the support web is removable and may comprise a film or a foil (01510)  in such embodiments the support web is understood to be “moisture impermeable” and “protective”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35, 36, 38, 42, 46, 47, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US 2013030340), as applied to claims above, 
Vincent is relied upon as above.
With regards to claims 35 and 36, Vincent does not teach the claimed surface area limitations.  However, Vincent does teach that the amount of coating on the particulate should be controlled in order to avoid occlusion, which adversely results in decreasing the chemically active surface area  and decreasing service life and filtration effectiveness (0030).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the surface area coverage of the particles in order to ensure bonding with the fibers and maintain sufficient surface area to allow for enhanced filtration and service life .
With regards to claim 38, Vincent teaches that the sorbents may be used in blends but does not teach the claimed amounts of zeolite or silicon dioxide.  However, it would  have been obvious to one of ordinary skill in the art to utilize any relative amount of the blended sorbents as the courts have held that  it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06)
With regards to claim 42, Vincent teaches that the loading level of the sorbent may be selected based upon the desired attributes of the final web article (0140) and may range from 10-90wt%.  Furthermore, Vincent teaches the amount of bicomponent fiber should be selected to provide available regions for securing the chemically active particulates while avoiding occluled particles (101 and 102).  Thus, it would have bene obvious to one of ordinary skill in the art at them time the invention was filed to optimize the amount of bicomponent fiber and sorbent int eh article of Vincent in order to control the absorbent properties of the final article while ensuring adequate binding of the particulate.
With regards to claims 46 and 47, Vincent teaches the thickness of the web should be kept to a minimum (0151).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the web based upon functional, space, and economic considerations.
With regards to claim 50, Vincent teaches the particle size (0137) and loading can be chosen based upon the desired adsorbent capacity of the article.  Thus, it would have been obvious to one of ordinary skill in the art to optimize the adsorptive capacity of the article based upon the desired properties of the article.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 33, said claim is indefinite because it is unclear what is meant by “a particulate comprising a polymer and a desiccant particulate.”  Specifically, it is unclear how the polymer and desiccant particulate are combined to form a particulate and how the particulate and the desiccant particulate are distinct from one another.
Furthermore, claim 33 is held to be indefinite because it is unclear what is meant by “substantially each” particle is bonded because the term “substantially” is ambiguous.  Additionally, it is not clear if “each” means each particle has to be separately bonded to the bicomponent fiber-independent of other particle.  Said claim is further held to be indefinite because it is not clear if the particle is the same as the particulate or the desiccant particulate, or separate from each.
Claims 35 and 36 are further held to be definite because it is unclear how the claimed surface area percentage is determined.
With regards to claim 45, said claim is further held to be indefinite because it is unclear what is meant by an “interfacial modifier”.  Furthermore, it is uncle how the “Thermoplastic resin” of the coating is distinct form the polymer which is part of the particulate.
With regard to claim 50, said claim is further held to be indefinite because it is unclear how the claimed adsorptive capacity is determined.
With regards to claim 51, said claim is further held to be indefinite because it is unclear what is meant by “moisture impermeable” as said term is a relative term without a definition in the prior art or specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,537,629 teaches a composite comprising desiccant materials bond to fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/               Primary Examiner, Art Unit 3649